Citation Nr: 0812223	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  07-37 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to reimbursement of travel expenses from 
Norristown, PA to Spring Lake, NC on April 4, 2007 under the 
provisions of Chapter 31, Title 38 of the United States Code.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The veteran had active military service from January 1968 to 
January 1970.

On April 4, 2007, the veteran traveled to the VA Office of 
Vocational Rehabilitation and Employment (VR&E) at Spring 
Lake, NC, for a scheduled conference with his VA Vocational 
Rehabilitation Counselor (VRC).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 decision by the VA VR&E 
Office to reimburse the veteran for his travel expenses to 
the above-cited conference in Spring Lake from his home of 
record in Southern Pines, NC.  The veteran contends that he 
should be reimbursed for travel from Norristown, PA, where he 
was actually living at the time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran asserted in his substantive appeal, received in 
December 2007, that he wants to testify before a Veterans Law 
Judge via a videoconference hearing from the RO.

Because such hearings for the Board are scheduled by the RO, 
a remand of this matter is required in this case.  See 
38 C.F.R. § 20.704 (2007).  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO should take appropriate steps to 
schedule the veteran for a hearing at the 
RO via videoconference before a Veterans 
Law Judge at the earliest opportunity, 
following the usual procedures as set 
forth in 38 U.S.C.A. § 7107 (West 2002 & 
Supp. 2007) and 38 C.F.R. § 20.704 
(2007).

After the hearing is conducted, or in the 
event the veteran withdraws his request 
for hearing or fails to appear at the 
scheduled hearing, the case should be 
returned to the Board.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002 & Supp. 
2007).  



_________________________________________________
C. L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).

